Case 8:20-cr-00111-VMC-AAS Document 72 Filed 04/07/21 Page 1 of 3 PageID 659




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


   UNITED STATES OF AMERICA

         v.                                 Case No. 8:20-cr-00111-VMC-AAS

   ELVIS HAROLD REYES


               UNITED STATES’ WITNESS LIST (SENTENCING)

         The United States of America respectfully submits the following list of

   witnesses to be called in the government’s presentation of evidence at sentencing:

                1.     Ryan Doherty (USCIS)

                2.     Gabriel Garcia-Cay (USCIS)

                3.     Alvis Lockhart (HSI)

                4.     D.H.C.

                5.     A.C.L

                6.     E.R.F.

                7.     C.G.R.

                8.     S.H.G.

                9.     J.M.B.

                10.    J.Z.C.

                11.    J.G.M.
Case 8:20-cr-00111-VMC-AAS Document 72 Filed 04/07/21 Page 2 of 3 PageID 660




          The United States reserves the right to call additional witnesses during

   sentencing, if appropriate.

                                             Respectfully submitted,

                                             KARIN HOPPMANN
                                             Acting United States Attorney


                                      By:    /s/ Francis D. Murray
                                             Francis D. Murray
                                             Assistant United States Attorney
                                             Florida Bar No. 0108567
                                             400 N. Tampa Street, Ste. 3200
                                             Tampa, FL 33602
                                             Phone: (813) 274-6000
                                             Fax:     (813) 274-6103
                                             Email: francis.murray2@usdoj.gov




                                            2
Case 8:20-cr-00111-VMC-AAS Document 72 Filed 04/07/21 Page 3 of 3 PageID 661




   U.S. v. Reyes                              Case No. 8:20-cr-00111-VMC-AAS


                             CERTIFICATE OF SERVICE

          I hereby certify that on April 7, 2021, I electronically filed the foregoing

   with the Clerk of the Court by using the CM/ECF system which will send a

   notice of electronic filing to the following:

                 Sara Lenore Mieczkowski, Esq.



                                              /s/ Francis D. Murray
                                              Francis D. Murray
                                              Assistant United States Attorney
                                              Florida Bar No. 0108567
                                              400 N. Tampa Street, Ste. 3200
                                              Tampa, FL 33602
                                              Phone: (813) 274-6000
                                              Fax:     (813) 274-6103
                                              Email: francis.murray2@usdoj.gov




                                              3
